PER CURIAM:
This claim was submitted for decision bn the facts as set forth in the Notice of Claim and the Answer. These pleadings reveal that during the September 1972 Term of the Circuit Court of Hancock County an individual served on a petit jury and was paid the sum of $16.00; however, reimbursement by the respondent was not requested until May 20, 1974, well after the close of fiscal year 1972-73. The pleadings further reflect that at the close of fiscal year 1972-73, there were sufficient funds on hand from which reimbursement could have been made, had the request been submitted timely.
In 1975 this Court in the claims of Archie Day, Sheriff of Putnam County v. John M. Gates, State Auditor, (D-944), and D. A. Wright, Sheriff of McDowell County v. John M. Gates, State Auditor, (D-963), made awards in similar factual situations. The awards were made in those claims mainly on the basis that sufficient funds were on hand at the close of the fiscal year in question to pay the claims, had the requests been submitted timely. The foregoing being true in this claim, we therefore make an award of $16.00 to Frank A. Rocchio, Sheriff of Hancock County.
Award of $16.00.